             Case 1:19-vv-01873-UNJ Document 30 Filed 02/11/21 Page 1 of 2




               In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: February 11, 2021

* * * * * * * * * *                              *
KATHLEEN ALMODOVA, as parent                         *
and natural guardian of A.A, a minor,                *
                                                     *
                   Petitioner,                       *       No. 19-1873v
                                                     *
v.                                                   *       Special Master Dorsey
                                                     *
SECRETARY OF HEALTH                                  *
AND HUMAN SERVICES,                                  *
                                                     *
                   Respondent.                       *
                                                     *
*    *   *     *     *   *       *   *   *   *   *

                                                     ORDER

       On February 11, 2021, the undersigned held a status conference in the above-captioned
matter. Amy Senerth appeared on behalf of petitioner, and Traci Patton appeared on behalf of
respondent.

        The undersigned began the status conference stating that she could not deliver her
preliminary findings and opinions for a Rule 5 status conference as previously scheduled. The
undersigned raised the issue of onset within 24 hours, which is unusual for the clinical course of
ITP associated with vaccination. The undersigned has had several ITP cases and has taken at
least one to hearing and is familiar with this injury. Typically, there are subtle symptoms that
progress into clinically significant issues over time.

         Additionally, the undersigned questioned whether petitioner’s neurology expert was
qualified to opine on this injury. The undersigned suggested a hematologist or immunologist
would be more experienced in this situation. Overall, the undersigned opined there are
problems with the case that petitioner should explore with an appropriate expert. Otherwise, as
the case currently stands, the outcome is not favorable toward petitioner. Therefore, petitioner
shall file a status report in thirty (30) days indicating how petitioner wishes to proceed.

         The following is ORDERED:

         Petitioner shall file a status report by Monday, March 15, 2021.

       Any questions regarding this Order may be directed to my law clerk, Megan Andersen, at
(202) 357-6345, or by e-mail at megan_andersen@cfc.uscourts.gov.



                                                         1
 Case 1:19-vv-01873-UNJ Document 30 Filed 02/11/21 Page 2 of 2




IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Special Master




                               2
